DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the printed 5board is overlapped and rolled to form a cylindrical shape; and a molded article constituting a casing that has a cylindrical part, wherein the cylindrical printed board is integrated in a manner that at least an outermost region of rolling is embedded in an inner wall of a hole portion in the cylindrical part of the molded article.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 2, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the printed board is spirally rolled to form a cylindrical shape, the printed board does not have an overlapping region, and an abutting portion of the printed board is fixed; and 15a molded article constituting a casing that has a cylindrical part, wherein the cylindrical printed board is integrated in a manner that at least an outermost region of rolling is embedded in an inner wall of a hole portion in the cylindrical part of the molded article.  None of the reference art of record discloses or renders obvious such a combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
	Jiang (Pub. No. US 2020/0411974) discloses a PCB that is rolled into a cylinder.
	Rasmussen (Pub. No. US 2020/0260582) discloses an FPC formed into a spiral or helical arrangement and housed in a receptacle.
	Beskov et al. (Pub. No. US 2019/0229428) discloses a FPCB rolled into a cylinder and inserted into the interior of a tubular support.
	Kumar et al. (Patent No. US 4,810,917) discloses a FPCB rolled into a cylindrical shape and inserted into a cylindrical housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847